DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 6-12) in the reply filed on 3/29/2021 is acknowledged.  The traversal is on the grounds that examining all claims together would not pose an undue burden on the Examiner due to common usage of the composition in the methods of use.  This is not found persuasive because claims 1-5, drawn to a composition comprising Bifidobacterium breve, are classified in A61K 35/745, and claims 6-12, drawn to a method for relieving stress, are classified in A23V 2200/322.  They are different in scope and would require different search strategies. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 are pending.  Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/29/2021.
Claims 6-12 are under consideration for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ biological materials, specifically Bifidobacterium breve MCC 1274.  Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited the bacteria strains (¶ 29 of the specification), but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the 
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
          (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
          (d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
          (e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification 
Therefore, claims 6-12 are not enabled by the disclosure.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preventing, treating and/or improving symptoms that occur in a subject under stress, does not reasonably provide enablement for preventing and/or treating any disease that occurs in a subject under stress.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In making a determination that a disclosure does not satisfy the enablement requirement, the factors that may be considered include: (A) the breadth of the claims, (B) the nature of the invention, (C) the state of the prior art, (D) the level of one of ordinary skill, (E) the level of predictability in the art, (F) the amount of direction provided by the inventor, (G) the existence of working examples, and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While it is not essential that every factor be examined in detail, those factors deemed most relevant should be considered. 
Nature of the invention. The claims are drawn to a method for preventing, treating, and/or improving symptoms and diseases that occur in a subject under stress, comprising administering Bifidobacterium breve MCC 1274 to the subject. 	
Breadth of the claims. The breadth of the clamed invention is exceedingly large and fails to receive adequate support in the specification. Claims 11 and 12 encompass any disease that occurs in a subject under stress, which covers any disease or disorder.  
State of the prior art and Unpredictability. The state of the art is limited to the prevention, treatment, or improvement of stress-induced symptoms.  No prior art teachings show the prevention or treatment of a stress-related disease as reported by Faure (US20130280225A1) and Fujii (JP2008081434A). Faure discloses a method for relieving, treating and/or preventing intestinal symptoms and/or anxiety related to stress comprising administration of a composition comprising Bifidobacterium breve (Faure Claim 16; ¶ 103, line 1 and line 6; ¶ 293). Fujii's teachings are limited to preventing or treating stress-induced symptoms or effects on bowel movement, eating habits and mood after administration of a mood ameliorating agent comprising Bifidobacterium breve (Fujii Abstract: To provide a mood ameliorating agent that releases daily stress and ameliorates mood so as not to maintain a depressive state. SOLUTION: The mood ameliorating agent comprises a fermentation product as an active ingredient obtained by fermenting a milk medium with lactic acid bacteria. The mood ameliorating agent comprises a fermentation product as an active ingredient prepared by cofermenting a milk medium with Lactobacillus casei and Bifidobacterium breve. Materials and Methods. 3. Survey contents In accordance with the survey schedule shown in Fig. 1, the following items were answered in a self-administered questionnaire. (Total 4 times) (1) Defecation status (a) Presence / absence of bowel movement (defecation time zone), (a) Defecation volume, (c) Fecal shape (2) Health condition (3) Eating habits (4) Psychological condition: Yuji Sakano et al. “Mood Survey Sheet” (Psychometrics ｜ Science) and Akira Tsuda “Stress State Questionnaire”). Therefore, the claimed method of preventing or treating any stress-related disease is highly unpredictable.
Guidance in the specification and working examples. The disclosure is limited to embodiments that fall within the scope of the claimed invention. The description is limited to preventing or treating stress-induced symptoms (Instant Specification filed 6/12/2019, ¶ 155, ¶ 160) as the applicant evaluates the effects of the composition comprising Bifidobacterium breve on symptoms experienced by subjects under stress, such as mood and sleep quality and duration. The specification fails to provide guidance pertaining to prevention or treatment of diseases that occur in a subject under stress.	
Amount of experimentation necessary. The above mentioned details establish that one skilled in the art would not be able to make or use the full scope of claimed invention with a reasonable expectation of success and without undue experimentation.	
Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claimed invention. Thus, the claims are not enabled by the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 6 recites "A method of using Bifidobacterium breve MCC 1274 (FERMBP-11175) as a stress relieving agent, a drug for stress relief, or a food/drink for stress relief."  It is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claims 6, 7, 11 and 12 recite the limitation "(FERMBP-11175)". FERMBP-11175 is not defined in the Specification, and it is recited in parentheses, so it is unclear if it is part of the deposit accession number.  Claims 8-10 are dependent on claim 7 and are also rejected due to said dependency. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim does not contain any active method steps and does not constitute a proper definition of a process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Faure (US20130280225A1).
The Instant Specification (¶ 30), filed 6/12/2019, discloses "Note that the names of the bacteria exemplified above are not limited to the deposited strains which have been deposited or registered in a predetermined institution under the name of the bacteria, and include strains (also called "derivative" or "derivative strain") substantially identical thereto. That is, "Bifidobacterium breve MCC 1274 (FERMBP-11175)" is not limited to the strain deposited in the above depository under the deposit number of MCC 1274 (FERMBP-11175), and includes substantially identical strains thereto". Therefore, the broadest reasonable interpretation of the claim term "Bifidobacterium breve MCC 1274" is any Bifidobacterium breve and is not limited to MCC 1274. 

Regarding claims 6, 7, 11 and 12, Faure teaches a method for relieving, treating and/or preventing intestinal symptoms and/or conditions related to stress, the method comprising administering to a subject in need thereof an effective amount of a Faure Claim 16).  Faure discloses suitable probiotic microorganisms include Bifidobacterium breve (Faure ¶ 103, line 1 and line 6).
Regarding claim 8, Faure does not teach the subject has abnormal brain function; therefore, the limitation of claim 8 is inherently met.
Regarding claim 9, Faure teaches the composition of the invention is particularly advantageous for human subjects that are 31-50 years old (Faure ¶ 242).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Faure (US20130280225A1) in view of Biocare (Biocare, Don't be Sad this Winter, 2016, https://www.biocare.co.uk/news/dont-be-sad-this-winter.html).
Regarding claim 10, Faure teaches a method for relieving, treating and/or preventing intestinal symptoms and/or conditions related to stress, comprising administering Bifidobacterium breve to a subject (Faure Claim 16; ¶ 103, line 1 and line 6), but does not teach administering from a period of autumn to winter. 
Biocare teaches seasonal affective disorder is a type of depression associated with late autumn and winter months (Biocare ¶ 2, line 1) and probiotics are a supplement that can be used during those months to help support removal of toxins and nutrient absorption (Biocare Pg. 3, ¶ 4; Pg. 4, ¶ 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faure's method for relieving stress by administering the probiotic composition comprising Bifidobacterium breve from a Biocare Pg. 3, ¶ 4; Pg. 4, ¶ 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 11-16 of copending Application No. 16/299,787.
Claim 3 of copending application 16/299,787 recites a composition for preventing or ameliorating a functional gastrointestinal disorder whose active ingredient is Bifidobacterium breve  MCC 1274 (FERMBP-11175), wherein the composition relieves stress and/or anxiety symptoms.  Claims 11-16 recite the use of and a method of administering Bifidobacterium breve MCC 1274 for preventing or ameliorating a functional gastrointestinal disorder.  It would have been obvious to have used the composition comprising Bifidobacterium breve MCC 1274 in a method for relieving stress.
This is a provisional nonstatutory double patenting rejection.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sawada (US20120009163A1) discloses a method for activating vagus nerve in a subject to improve sleep, stress relief and relaxation by administration of lactic acid bacteria, such as Bifidobacterium breve (Claim 1, ¶ 28, ¶ 32).  Wang (Wang, H. et al. Effect of Probiotics on Central Nervous System Functions in Animals and Humans: A Systematic Review, 2016, Journal of Neurogastroenterology and Motility, 22(4): 589-605) teaches Bifidobacterium breve improves behaviors in anxiety and depression (Pg. 596, Col. 1, ¶ 1, ¶ 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657